UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1831



LISA MARIE HARRIS,

                                               Plaintiff - Appellant,

          versus


FOOD LION;   MICHELLE   WOUND,   a/k/a   Michelle
Young,

                                              Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. Bristow Marchant, Magistrate Judge.
(3:06-cv-03430-BM)


Submitted:   November 20, 2007            Decided:   November 28, 2007


Before NIEMEYER and TRAXLER, Circuit Judges.*


Affirmed by unpublished per curiam opinion.


Lisa Marie Harris, Appellant Pro Se.       David Andrew Williams,
Carmelo B. Sammataro, TURNER, PADGET, GRAHAM & LANEY, PA, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




     *
      The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
PER CURIAM:

            Lisa Marie Harris appeals the district court’s order

granting summary judgment to the Defendants on her civil action

alleging she was falsely arrested. We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.       Harris v. Food Lion, No. 3:06-cv-

03430-BM (D.S.C. Aug. 20, 2007).           We also deny Harris’ pending

motions for general relief. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -